 

 

JT USDC SDNY
AO 245B (Rev. 09/19} Judgment in a Criminal Case (form modified within District on Sept. 30, 2019) '
Sheet 1 DOCUMENT

{+t LECTRONICALLY FILED
UNITED STATES DISTRICT:Co

Southern District of New York

JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

UNITED STATES OF AMERICA
vv.
FRANCIS LORENZO Case Number: S86 1:15-cr-00706-VSB-2
USM Number: 72859-054

Brian Beiber 305-445-5320

 

Name Ne Ne eet Net ee eet Se eee”

Defendant’s Attorney

THE DEFENDANT:
Mi pleaded guilty to count(s) One, Two, Three, Four, Five, Six, Seven, and Eight

 

C1 pleaded nolo contendere to count(s)

 

which was accepted by the court.

(1 was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. 371 Conspiracy to Pay and Receive Bribes andbGratuities and 10/6/2015 4
to Violate the Foreign Corrupt Practices Act

18 U.S.C. 666(aX(2) & 2 Bribery 40/6/2015 2

The defendant is sentenced as provided in pages 2 through 10 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

(1 The defendant has been found not guilty on count(s)

 

 

Mi Count(s) all open 4 is Mi are dismissed on the motion of the United States.

 

__. itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

11/8/2019

 

 

 

Vernon S. Broderick, U.S.D.J.

 

Name and Title of Judge

rotdit

Date

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1A

Judgment—-Page 2 of 10

DEFENDANT: FRANCIS LORENZO
CASE NUMBER: S56 1:15-cr-00706-VSB-2

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. 666(a)(1)(B) Solicitation and Receipt of Bribes and Gratuities 10/6/2015 3
15U.S.C.78dd-2(a)(1)(A) Violation of the Foreign Corrupt Practices Act: 10/6/2015 4

_and 78dd-2(a)(3)(A) Domestic Concern

and 78dd-2(g){2){A)
and 18 U.S.C. 2
18 U.S.C. 1956(h) Conspiracy to Commit Money Laundering 10/6/2015 5
18 U.S.C. 1956(a)(2)(A} Money Laundering 10/6/2015 6
and 2
26 U.S.C. 7206(1) and Subscribing to False and Fraudulent U.S. Individual 10/6/2015 7
18 U.S.C. 2} Income Tax Returns
31 U.S.C. 5374 and Willful Failure to File Reports of Foreign Bank and 10/6/2015 8
5322(a); Financial Records

31 C.F.R. 1010.350
010.306(c)-(d) and
1010.840(b);

and 18 U.S.C. 2

 

 
AO 245B (Rev. 09/19} Judgment in Criminal Case
Sheet 2 —~- Imprisonment

Judgment — Page 3 of
DEFENDANT: FRANCIS LORENZO

CASE NUMBER: 36 1:15-cr-00706-VSB-2

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
Time Served

LC The court makes the following recommendations to the Bureau of Prisons:

C1 The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:

C1 at Oam © pm on

 

(7 as notified by the United States Marshal.

C] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

.] before 2 p.m. on

 

L] as notified by the United States Marshal.

(0 as notified by the Probation or Pretrial Services Office.

10

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

 

 
AQ 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 2A — Imprisonment

Judgment—Page 4 of 10
DEFENDANT: FRANCIS LORENZO
CASE NUMBER: S6 1:15-cr-00706-VSB-2

ADDITIONAL IMPRISONMENT TERMS

 

 

 
AO 245B (Rev. 69/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judement—Page_ 5D oof 10
DEFENDANT: FRANCIS LORENZO
CASE NUMBER: S6 4:15-cr-00706-VSB-2

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Two on Counts One through Six and Eight, and one year on Count Seven to run concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court,

W/ The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, M1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (cheek if applicable)
5. M1 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable}
[1] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (eheck ifapplicabie)

7. F] You must participate in an approved program for domestic violence, (check jf applicable)

whom

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page.

 
AQ 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment-—Page 6 of 10

 

DEFENDANT: FRANCIS LORENZO
CASE NUMBER: 56 1:15-cr-00706-VSB-2

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame. ,

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. Hf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12, You must follow the instructions of the probation officer related to the conditions of supervision.

we

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

 

Defendant's Signature Date

 

 

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 7 of 416

DEFENDANT: FRANCIS LORENZO
CASE NUMBER: S6 1:15-cr-00706-VSB-2

SPECIAL CONDITIONS OF SUPERVISION

Defendant must perform and complete 250 hours of community service to be approved by his supervising probation

officer. All of the imposed hours of community service must be completed two months prior to the termination of his term
of supervision.

Defendant must provide the probation officer with access to any requested financiai information.

Defendant must not incur new credit charges or open additional! lines of credit without the approval of the probation officer
unless he is in compliance with the installment payment schedule.

 
AO 245B (Rev. 09/19} Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment -~ Page 8 of 10
DEFENDANT: FRANCIS LORENZO

CASE NUMBER: $6 1:15-cr-00706-VSB-2
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 800.00 $ 243,965.00 $ $ $
LE] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C} will be

entered after such determination.

E] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in

the priority order or percentage payment colurmn below. However, pursuant to 18°U.S.C, § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
internal Revenue Service $243,965.00
TOTALS $ 0.00 § 243,965.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, untess the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(¢).

W1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
¥1 the interest requirement is waived forthe [J fine 1 restitution.

[ the interest requirement forthe [2 fine 1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography, Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims o Trafficking ct of 2015, Pub. L. No. 114-22. ; .

*#** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5A — Criminal Monetary Penalties

Judgment—Page 9 of 10

DEFENDANT: FRANCIS LORENZO
CASE NUMBER: 36 1:15-cr-00706-VSB-2

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

As to Count 7 of the Superseding Information, pursuant to 18 U.S.C. 3663(a)(1}(A}, restitution may be ordered in this case
and is owed to the Internal Revenue Service, with the amount to be determined and submitted by the Government. There
is a restitution order in this case. Additionally, as stipulated to in his cooperation agreement, dated April 26, 2017,
Defendant agrees to pay restitution to the IRS in the full amount of tax due and owed as a resuit of the use of the
undisclosed foreign bank accounts. Defendant further stipulated to filing accurate amended income tax returns for tax
years 2010 through 2014, and to pay past taxes due and owed fo the IRS, including applicable penalties, if any, on such
terms and conditions as will be agreed upon between the defendant and the IRS.

Restitution payments should be addressed to the Clerk of Court, include the defendant's name and his corresponding
docket number, and be sent to 500 Pearl Street, New York, NY 10007. The Clerk of Court shall forward any restitution
payments to the victim at the following address:

Internal Revenue

Attention: Mail Stop 6261 (Restitution)
333 West Pershing Avenue

Kansas City, MO 64108

Defendant shall pay 15% of his gross monthly income towards the satisfaction of restitution or in accordance with the
payment schedule agreed upon between the defendant and the Internal Revenue Service in connection with his filed
amended income tax returns for tax years 2010 to 2014.

The factors found in 18 U.S.C. 3664(f}(2) were considered in formulating this payment schedule.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 10 of 10
DEFENDANT: FRANCIS LORENZO
CASE NUMBER: 36 1:15-cr-00706-VSB-2

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A  Lumpsum payment of$ 800.00 due immediately, balance due

1 | not later than , or
[1 inaccordance with [7 C, [7 D, J E,or [] F below; or

B ( Payment to begin immediately (may be combined with [IC, MD,or  €] F below); or

C ) Payment in equal (2.z., weekly, monthly, quarterly) installments of $ over a period of
_ (2.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
Db © Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years}, to commence (e.g. 30 or 60 days) after release from imprisonment to a

term of supervision; or

E £] Payment during the term of supervised release will commence within fe.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

SEE ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES IN THE RESTITUTION ORDER AND
FORFEITURE ORDER

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[" Joint and Several

Case Number ; .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

L] The defendant shall pay the cost of prosecution.
L] The defendant shall pay the following court cost(s):

41 The defendant shall forfeit the defendant’s interest in the following property to the United States:
Defendant consented to a money judgment in the amount of $1,000,000 (the “Money Judgment’). Pursuant that Money
Judgment, Defendant consented to the forfeiture of the Bank of America Account as a substitute asset.

Payments shall be applied in the following order: (1) assessment, 2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, () penalties, and (10) costs, including cost of
prosecution and court costs.

 

 
